     Case 3:19-md-02913-WHO Document 1145 Filed 11/17/20 Page 1 of 8



 1

 2

 3

 4

 5

 6

 7   [Submitting Counsel on Signature Page]

 8                               UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE: JUUL LABS, INC., MARKETING,          Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
12   LIABILITY LITIGATION                        JOINT STIPULATION AND
                                                 [PROPOSED] ORDER TO EXTEND
13                                               DEADLINE FOR SUBMITTING
                                                 DECLARATIONS PURSUANT TO L.R.
14   This Document Relates to:                   79-5(e)(1)
15   ALL ACTIONS
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      JOINT STIP AND [PROPOSED] ORDER TO EXTEND
                                                     DEADLINE FOR FILING DECLARATION PURSUANT
                                                                                  TO L.R. 79-5(E)(1)
     Case 3:19-md-02913-WHO Document 1145 Filed 11/17/20 Page 2 of 8



 1          The parties jointly stipulate and agree, subject to the Court’s approval, to a modest extension

 2   of the deadline for filing Declarations Pursuant to Local Rule 79-5(e)(1) in support of sealing

 3   portions of the Second Amended Consolidated Class Action Complaint, which was filed on

 4   November 13, 2020, and the Second Amended Government Entity Complaints, which were filed

 5   on November 12, 2020.

 6          WHEREAS, the Second Amended Consolidated Class Action Complaint is 710 pages and

 7   3,570 paragraphs in length, and includes at least 150 paragraphs referencing materials that are

 8   marked Confidential or Highly Confidential (Dkt. 1135);

 9          WHEREAS, Plaintiffs filed seven second amended bellwether government entity

10   complaints (Central Bucks School District, Bucks County, Pennsylvania v. JUUL Labs, Inc. et al.,

11   Case No. 3:19-cv-08023-WHO, Dkt. 20; The School Board of Escambia County, Florida, et al. v.

12   JUUL Labs, Inc., et al., Case No. 3:20-cv-00459-WHO, Dkt. 36; The Livermore Valley Joint

13   Unified School District v. JUUL Labs, Inc., et al., Case No. 3:19-cv-08176-WHO, Dkt. 21; County

14   of Santa Cruz, Individually And on Behalf of The People of The State of California v. JUUL Labs,

15   Inc., et al., Case No. 3:20-cv-02261-WHO, Dkt. 29; The School Board of Broward County, Florida

16   v. JUUL Labs, Inc., et al., Case No. 3:19-cv-08289-WHO, Dkt. 20; Three Village Central School

17   District v. JUUL Labs, Inc., et al., Case No. 3:19-cv-07028-WHO, Dkt. 25; Tucson Unified School

18   District v. JUUL Labs, Inc., et al., Case No. 3:19-cv-07335-WHO, Dkt. 25) (“Second Amended

19   Government Entity Complaints”) on November 12, 2020, each of which exceeds 300 pages and

20   references materials marked Confidential or Highly Confidential;
21          WHEREAS, the process of reviewing the cited Confidential or Highly Confidential material

22   and ensuring compliance with the relevant sealing procedures for this material is extraordinarily

23   time-consuming, and counsel requires additional time to coordinate with Defendants to narrowly

24   tailor the material Defendants seeks to seal and to ensure it complies with any applicable

25   confidentiality obligations to third parties;

26          WHEREAS the parties have not previously requested an extension of these deadlines;
27

28
                                                                 JOINT STIP AND [PROPOSED] ORDER TO EXTEND
                                                       2        DEADLINE FOR FILING DECLARATION PURSUANT
                                                                                             TO L.R. 79-5(E)(1)
     Case 3:19-md-02913-WHO Document 1145 Filed 11/17/20 Page 3 of 8



 1          WHEREAS, allowing additional time to submit Rule 79-5 declarations will allow those

 2   declarations to be tailored to the complaints, which will be more efficient and reduce redundancy

 3   and burden on the Court;

 4          WHEREAS, the parties met and conferred and have agreed, subject to the Court’s approval,

 5   that the deadline for filing Declarations Pursuant to Local Rule 79-5(e)(1) in support of sealing

 6   portions of the Second Amended Consolidated Class Action Complaint and the Second Amended

 7   Government Entity Complaints should be extended to December 16, 2020 to provide additional

 8   time for Defendants to review the complaints, to ensure compliance with the relevant sealing

 9   procedures and standards, and to focus the declarations on the operative complaints;

10

11          NOW THEREFORE, the parties, through their undersigned counsel, hereby stipulate,

12   agree and respectfully request that the Court enter an Order establishing December 16, 2020 as the

13   deadline for filing Declarations Pursuant to Local Rule 79-5(e)(1) in support of sealing portions of

14   the Second Amended Consolidated Class Action Complaint and the Second Amended Government

15   Entity Complaints.

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                 JOINT STIP AND [PROPOSED] ORDER TO EXTEND
                                                      3         DEADLINE FOR FILING DECLARATION PURSUANT
                                                                                             TO L.R. 79-5(E)(1)
     Case 3:19-md-02913-WHO Document 1145 Filed 11/17/20 Page 4 of 8



 1   Dated: November 16, 2020                      Respectfully submitted,
 2

 3   By: /s/ Renee D. Smith___________             By: /s/ Sarah R. London
 4   Renee D. Smith (pro hac vice)                 Sarah R. London
     James F. Hurst (pro hac vice)                 LIEFF CABRASER HEIMANN &
 5   KIRKLAND & ELLIS LLP                          BERNSTEIN
 6   300 N. LaSalle                                275 Battery Street, Fl. 29
     Chicago, IL 60654                             San Francisco, CA 94111
 7   Telephone: (312) 862-2310                     Telephone: (415) 956-1000
 8
     By: /s/ Peter A. Farrell                      By: /s/ Dena C. Sharp
 9
     Peter A. Farrell (pro hac vice)               Dena C. Sharp
10   KIRKLAND & ELLIS LLP                          GIRARD SHARP LLP
     1301 Pennsylvania Ave, N.W.                   601 California St., Suite 1400
11
     Washington, D.C. 20004                        San Francisco, CA 94108
12   Telephone: (202) 389-5959                     Telephone: (415) 981-4800

13
     By: /s/ Gregory P. Stone                      By: /s/ Dean Kawamoto
14
     Gregory P Stone, SBN 78329                    Dean Kawamoto
15   Bethany W. Kristovich, SBN 241891             KELLER ROHRBACK L.L.P.
     MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue                        1201 Third Ave., Ste. 3200
16
     Fiftieth Floor                                Seattle, WA 98101
17   Los Angeles, California 90071-3426            Telephone: (206) 623-1900
     Telephone:     (213) 683-9100
18                                                 By: /s/ Ellen Relkin
     Attorneys for Defendant Juul Labs, Inc.
19
                                                   Ellen Relkin
20                                                 WEITZ & LUXENBERG
                                                   700 Broadway
21                                                 New York, NY 10003
                                                   Telephone: (212) 558-5500
22

23                                                 Co-Lead Counsel for Plaintiffs

24

25

26
27

28
                                                           JOINT STIP AND [PROPOSED] ORDER TO EXTEND
                                               4          DEADLINE FOR FILING DECLARATION PURSUANT
                                                                                       TO L.R. 79-5(E)(1)
     Case 3:19-md-02913-WHO Document 1145 Filed 11/17/20 Page 5 of 8



 1

 2   By: /s/ John C. Massaro                           By: /s/ James Kramer
 3   ARNOLD & PORTER KAYE SCHOLER                      ORRICK HERRINGTON &
     LLP                                               SUTCLIFFE LLP
 4
     John C. Massaro (admitted pro hac vice)           James Kramer
 5   Jason A. Ross (admitted pro hac vice)             James Thompson
     601 Massachusetts Ave., N.W.                      Walt Brown
 6   Washington D.C. 20001                             The Orrick Building
     Telephone: (202) 942-5000                         405 Howard Street
 7   Facsimile: (202) 942-5999                         San Francisco, CA 94105-2669
     john.massaro@arnoldporter.com                     Telephone: (415) 773-5700
 8   Jason.ross@arnoldporter.com                       jthompson@orrick.com
                                                       jkramer@orrick.com
 9   Attorneys for Defendants Altria Group, Inc.       wbrown@orrick.com
     and Philip Morris USA Inc.
10                                                     Attorneys for Defendant James Monsees

11
     By: /s/ Eugene Illovsky                           By: /s/ Michael J. Guzman
12
     BOERSCH & ILLOVSKY LLP                            KELLOGG, HANSEN, TODD, FIGEL &
13                                                     FREDERICK, P.L.L.C.
     Eugene Illovsky
14   Martha Boersch                                    Mark C. Hansen
     Matthew Dirkes                                    Michael J. Guzman
15   1611 Telegraph Ave., Suite 806                    David L. Schwartz
     Oakland, CA 94612                                 Sumner Square, 1615 M St., N.W., Suite 400
16   Telephone: (415) 500-6643                         Washington, DC 20036
     eugene@boersch-illovsky.com                       Telephone: (202) 326-7910
17   martha@boersch-illovsky.com                       mguzman@kellogghansen.com
     matt@boersch-illovsky.com
18
                                                       Attorneys for Defendants Nicholas Pritzker,
     Attorneys for Defendant Adam Bowen                Riaz Valani, and Hoyoung Huh
19

20
21

22

23

24

25

26
27

28
                                                              JOINT STIP AND [PROPOSED] ORDER TO EXTEND
                                                   5         DEADLINE FOR FILING DECLARATION PURSUANT
                                                                                          TO L.R. 79-5(E)(1)
     Case 3:19-md-02913-WHO Document 1145 Filed 11/17/20 Page 6 of 8



 1   By: /s/ Mitchell B. Malachowski                  By: /s/ Robert Scher
 2   TYSON & MENDES, LLP                              FOLEY & LARDNER LLP
 3   James E. Sell                                    Robert Scher
     Mitchell B. Malachowski                          Peter N. Wang
 4   Stephen Budica                                   Graham D. Welch
     April M. Cristal                                 Dyana K. Mardon
 5   523 4th Street, Suite 100                        90 Park Avenue
     San Rafael, CA 94901                             New York, NY 10016-1314
 6   Telephone: (628) 253-5070                        Telephone: (212) 682-7474
     jsell@tysonmendes.com                            Facsimile: (212) 687-2329
 7   mmalachowski@tysonmendes.com                     rscher@foley.com
     sbudica@tysonmendes.com                          pwang@foley.com
 8   acristal@tysonmendes.com                         gwelch@foley.com
                                                      dmardon@foley.com
 9   Attorneys for Defendants Mother Murphy’s
     Labs, Inc., and Alternative Ingredients, I       Attorney for Defendants Tobacco
10                                                    Technology, Inc., and Eliquitech, Inc.
11   By: /s/ Michael L. O'Donnell
                                                      By: /s/ Christopher J. Esbrook
12   WHEELER TRIGG O'DONNELL LLP
                                                      ESBROOK LAW LLC
13   Michael L. O'Donnell
     James E. Hooper                                  Christopher J. Esbrook
14   Marissa Ronk                                     David F. Pustilnik
     370 17th Street, Ste. 4500                       Michael S. Kozlowski
15   Denver, CO 80202                                 77 W. Wacker, Suite 4500
     Telephone: (303) 244-1850                        Chicago, IL 60601
16   Odonnell@wtotrial.com                            Telephone: (312) 319-7681
     hooper@wtotrial.com                              christopher.esbrook@esbrooklaw.com
17   Ronk@wtotrial.com                                david.pustilnik@esbrooklaw.com
                                                      michael.kozlowski@esbrooklaw.com
18   Attorneys for Defendant McLane Company,
     Inc.                                             Attorneys for Defendants Eby-Brown
19                                                    Company, LLC, Circle K Stores, and 7-
20                                                    Eleven, Inc., Speedway, and Walgreen Co.
     By: /s/ David R. Singh
21
     WEIL, GOTSHAL & MANGES LLP
22
     David R. Singh
23   Bambo Obaro
     201 Redwood Shores Parkway, 6th Floor
24   Redwood Shores, CA 94065
     Telephone: (650) 802-3083
25   david.singh@weil.com
     bambo.obaro@weil.com
26
     Attorneys for Defendant Core-Mark Holding
27   Company, Inc.

28
                                                              JOINT STIP AND [PROPOSED] ORDER TO EXTEND
                                                  6          DEADLINE FOR FILING DECLARATION PURSUANT
                                                                                          TO L.R. 79-5(E)(1)
     Case 3:19-md-02913-WHO Document 1145 Filed 11/17/20 Page 7 of 8



 1   By: /s/ Donald F. Zimmer, Jr.
 2   KING & SPALDING LLP
 3   Donald F. Zimmer, Jr.
     Quyen L. Ta
 4   Jennifer T. Stewart
     101 Second Street, Suite 1000
 5   San Francisco, CA 94105
     Telephone:     (415) 318-1200
 6   fzimmer@kslaw.com
     qta@kslaw.com
 7   jstewart@kslaw.com
 8   Attorneys for Defendant Walmart Inc.
 9   By: /s/ Charles C. Correll Jr.______

10   KING & SPALDING LLP
     Andrew T. Bayman (Admitted pro hac vice)
11   1180 Peachtree Street, Suite 1600
     Atlanta, GA 30309
12   Telephone: (404) 572-4600
     abayman@kslaw.com
13
     and
14
     Charles C. Correll, Jr.
15   Matthew J. Blaschke
     Alessandra M. Givens
16   101 Second Street, Suite 2300
     San Francisco, CA 94105
17   Telephone: (415) 318-1200
     ccorrell@kslaw.com
18   mblaschke@kslaw.com
     agivens@kslaw.com
19
     Attorneys for Defendant Chevron Corporation
20
21

22

23

24

25

26
27

28
                                                        JOINT STIP AND [PROPOSED] ORDER TO EXTEND
                                                   7   DEADLINE FOR FILING DECLARATION PURSUANT
                                                                                    TO L.R. 79-5(E)(1)
     Case 3:19-md-02913-WHO Document 1145 Filed 11/17/20 Page 8 of 8



 1   PURSUANT TO STIPULATION AND GOOD CAUSE SHOWING, IT IS SO ORDERED:

 2          The deadline for filing Declarations Pursuant to Local Rule 79-5 in connection with the

 3   Second Amended Consolidated Class Action Complaint and the Second Amended Government

 4   Entity Complaints shall be extended to December 16, 2020.

 5

 6

 7    Date: November 17, 2020

 8
                                                       __________________________________
 9                                                     HONORABLE WILLIAM H. ORRICK
10                                                     United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             JOINT STIP AND [PROPOSED] ORDER TO EXTEND
                                                   8        DEADLINE FOR FILING DECLARATION PURSUANT
                                                                                         TO L.R. 79-5(E)(1)
